Citation Nr: 0208726	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  98-03 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 13, 1995, for 
a 10 percent rating for neuralgia paresthetica of the left 
thigh.

(Entitlement to a rating higher than 10 percent for neuralgia 
paresthetica of the left thigh will be the subject of a later 
decision.)


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from August 1957 to October 
1959.

By a January 1997 RO decision, compensation under 38 U.S.C.A. 
§ 1151 for neuralgia paresthetica of the left thigh due to 
surgery was granted, and a 0 percent evaluation was assigned 
effective July 13, 1995.  By a February 1998 RO decision, the 
veteran was granted an increased rating to 10 percent for 
neuralgia paresthetica of the left thigh, effective October 
25, 1995.  Additionally, the RO, in its February 1998 
decision noted that the prior January 1997 RO decision was 
incorrect to the extent that compensation under 38 U.S.C.A. 
§ 1151 was established as of July 13, 1995.  It was pointed 
out that the correct effective date for benefits under 
38 U.S.C.A. § 1151 was October 13, 1995.  

The veteran appealed to the Board of Veterans' Appeals 
(Board).  By an April 1999 Board decision, the veteran was 
granted an effective date of July 13, 1995, for the 
assignment of a 10 percent rating for neuralgia paresthetica.  
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court) for an even earlier 
effective date.  By a June 2001 Order, the Court vacated the 
Board's April 1999 decision to the extent that it declined to 
assign an effective date earlier than July 13, 1995, for the 
assignment of a 10 percent rating for neuralgia paresthetica, 
and the matter was remanded the matter for readjudication. 

The main body of the present Board decision concerns the 
veteran's claim for an earlier effective date.  The Board is 
not, at this time, considering the claim for a higher rating 
for neuralgia paresthetica of the left thigh.  Rather, the 
Board is undertaking additional development on that claim 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that claim.

Other matters

It is noted that by a June 1994 RO decision, service 
connection for a back disability was denied.  Thereafter, the 
veteran did not timely file a notice of disagreement (NOD) 
within one year of being notified of the adverse decision via 
a June 1994 letter.  38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.302.  By a January 1997 RO decision, compensation under 
38 U.S.C.A. § 1151 was granted for neuralgia paresthetica due 
to surgery.  This decision addressed the veteran's back 
disability to the extent that it noted that "A higher 
evaluation is not warranted due to weakness noted on 
examination because the examiner attributed this to the 
veteran's lumbar radiculopathy and not the neuralgia 
paresthetica."  By a February 1997 RO letter, the veteran was 
informed that service connection for a back condition due to 
a fall from a tank was denied.  Thereafter, he did not timely 
file an NOD within one year of being notified of the adverse 
decision (via a February 1997 letter).  Id.  In sum, as the 
veteran failed to timely file a NOD with respect to the June 
1994 and January 1997 RO decisions, the Board has no 
jurisdiction to conduct appellate review of these decisions.  
Id.

In January 1999, the RO received medical records dated in 
1965 which show treatment for back problems.  In an August 
1999 statement, the veteran again made arguments that his 
current back disability is related to an inservice injury.  
It appears that the veteran is attempting to reopen his 
previously denied claim of service connection for a back 
disability; as this matter has not been developed for 
appellate review (as discussed above), it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Neuralgia paresthetica of the left thigh was the result 
of VA surgery performed on July 13, 1995, and the veteran 
first filed a claim for benefits under 38 U.S.C.A. § 1151 
within a year of the injury.


CONCLUSION OF LAW

The criteria for an effective date prior to July 13, 1995, 
for the assignment of a 10 percent rating for neuralgia 
paresthetica of the left thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110(c) (West 1991); 38 C.F.R. § 
3.400(i)(1), 4.7, 4.124a, and Diagnostic Code 8726 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The current claim stems from a period of VA hospitalization 
in July 1995.  On July 13, 1995, the veteran's bilateral mole 
lesions, a lower lip lesion, and a right infra-auricular 
lesion were biopsied (frozen section); his bilateral cervical 
fascial flaps were raised; his brow was elevated; and he 
underwent bilateral blepharoplasty.

Progress notes show that on July 15, 1995, the veteran 
complained that he had no feeling in his thigh or the shin 
area of his left leg.  He was sent for a neurologic 
examination.  The consultation report shows the veteran 
complained of decreased sensation in the left lateral femoral 
cutaneous nerve distribution.  Findings led to the impression 
that there was femoral neuropathy, motor and sensory.  A 
distribution on the left lateral thigh was diagrammed.  The 
etiology was unclear.

A VA neurology clinic note dated on July 25, 1995, reported 
the veteran's lower extremity complaints and findings.  The 
physician expressed the opinion that there was a likely 
sacral plexus injury or prolonged compression during surgery, 
given a distribution involving mild back symptoms without 
neurologic deficits in the femoral nerve distribution or a 
clear dermatomal distribution.

A VA neurology clinic note of September 1995, reported that 
electrodiagnostic studies had suggested a lumbosacral plexus 
partial injury as demonstrated by leg lower extremity 
findings.  The iliopsoas nerve was principally affected. 

On admission to a VA medical center, in October 1995, the 
veteran complained of bilateral leg pain and numbness without 
back pain.  He admitted lumbar surgery with instrumentation, 
30 years earlier.  The impression was a nerve root 
compression or stenosis at multiple levels.  It was concluded 
that there was no canal stenosis or nerve root compression 
responsible for his symptoms.

An August 1996 VA joints examination report reflects a 
diagnosis of radiculitis of the left lower extremity, of 
unknown etiology.

A VA peripheral nerve examination was done in August 1996.  
The veteran reported that he did well following private back 
surgery in 1965.  He said that when he awoke from the July 
1995 VA surgery, he had increased pain and weakness in his 
left leg and numbness in the lateral aspect of his left 
thigh.  Following an examination, it was opined that the 
veteran had findings consistent with a chronic lumbar 
radiculopathy of L3-L4 with motor weakness and sensory loss 
although the sensory loss could be consistent with meralgia 
paresthetica.  "[T]hat would not, of course, explain his 
motor weakness which may be chronic from his previous surgery 
performed in 1965.  In any event, he has residual motor 
weakness, sensory loss and gait disturbance with findings 
consistent with a chronic lumbar radiculopathy."

Another VA neurologic examination was done in October 1996, 
by the doctor who examined the veteran in August 1996.  The 
veteran reported numbness in the lateral aspect of the left 
leg after awakening from VA surgery in 1995.  It was the 
doctor's impression that the veteran had two problems.  One 
problem was a chronic lumbar radiculopathy, most prominent at 
L5-S1 on the right and the second problem was neuralgia 
paresthetica, which was a compressive neuropathy which may 
have occurred during surgery.  The doctor could not relate 
the weakness to the surgery and was of the opinion that it 
was most likely secondary to the veteran's longstanding 
lumbar radiculopathy which was definitely present on the 
right as well.

By a January 1997 RO decision, compensation under 38 U.S.C.A. 
§ 1151 for neuralgia paresthetica of the left thigh due to 
surgery was granted, and a 0 percent evaluation was assigned 
effective July 13, 1995.  In February 1997, the veteran was 
notified by a RO letter that he was entitled to benefits for 
neuralgia paresthetica of the left thigh under 38 U.S.C.A. § 
1151.  By a February 1998 RO decision, the veteran was given 
an increased rating to 10 percent, effective as of October 
25, 1995, and it was again noted that the neuralgia 
paresthetica was disabling under 38 U.S.C.A. § 1151.  A 
February 1998 notice letter, however, erroneously referred to 
the disability as service-connected.  The Board points out 
that 38 U.S.C.A. § 1151 provides for payment of compensation 
as though the disability was service-connected.  The Board 
points out, however, that the neuralgia paresthetica is not a 
service-connected disability.

II.  Legal Analysis

VCAA 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the January 1997 and 
February 1998 rating decisions and of the reasons and bases 
for these decisions.  The Board concludes that the 
discussions in the January 1997 and February 1998 rating 
decisions, and the statement of the case (issued in February 
1998) informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this regard, it is noted that all pertinent VA 
and private medical records are on file.  The veteran has not 
identified any outstanding records which pertain to his 
neuralgia paresthetica of the left thigh. (It is 
acknowledged, however, that he alleges that there are 
outstanding records with regard to his back disability, 
which, incidentally is not being reviewed by the Board at 
this time.)  In sum, VA has done everything reasonably 
possible to assist the veteran, and the evidence on file is 
adequate to evaluate his claim for an earlier effective date. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.  

Earlier Effective Date Claim

Applicable regulations provide that, generally, the effective 
date of an award of compensation based on an original claim, 
a claim reopened after a final disallowance or a claim for 
increase shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.  The effective date of compensation for disability due 
to VA hospital, medical or surgical treatment (such as claims 
brought under the provisions of 38 U.S.C.A. § 1151) shall be 
the date injury or aggravation was suffered, if the claim was 
received within one year after that date; otherwise, the 
effective date shall be the date of receipt of the claim.  38 
C.F.R. §§ 3.400 (i), 3.800.

By a July 1997 RO decision, the veteran was granted 
compensation under 38 U.S.C.A. § 1151 for neuralgia 
paresthetica of the left thigh due to surgery, and a 
noncompensable evaluation was assigned as of July 13, 1995.  
By a February 1998 RO decision, a 10 percent rating for 
neuralgia paresthetica of the left thigh was assigned, and it 
was stated (at p. 3) that the proper effective date was 
October 25, 1995, under the provisions of 38 C.F.R. § 
3.400(b)(2).  That regulation, however, deals with service-
connected benefits.  (Notably, the subheadings for 38 C.F.R. 
§ 3.400(b)(2) are as follows:  "(i) Direct service connection 
(§ 3.4(b))." and "(ii) Presumptive service connection (§§ 
3.307, 3.308, 3.309).")  

As previously noted, a grant of compensation benefits under 
38 U.S.C.A. § 1151 is not a grant of service connection.  The 
effective date for benefits under 38 U.S.C.A. § 1151 is 
governed by subsection (i)(1) of 38 C.F.R. § 3.400.  See also 
38 U.S.C.A. § 5110(c).  This law and regulation provide that 
the effective date of benefits under 38 U.S.C.A. § 1151 will 
be the date of injury if the claim was made within one year.  

In the instant case, the veteran underwent surgery on July 
13, 1995, and medical evidence was later received showing 
that neuralgia paresthetica of the left thigh was caused by 
this surgery.  The RO received the veteran's claim for 
benefits under 38 U.S.C.A. § 1151 on October 25, 1995, which 
was within one year of his surgery.  Accordingly, the Board 
in its April 1999 decision determined that the proper 
effective date for the 10 percent rating for neuralgia 
paresthetica of the left thigh was July 13, 1995, not October 
25, 1995.

There is no provision in law that allows for the assignment 
of an effective date for benefits under 38 U.S.C.A. § 1151, 
prior to the date of the injury suffered, which, in this 
case, is July 13, 1995.  38 C.F.R. § 3.400 (i)(1).  As the 
currently assigned effective date for a 10 percent rating has 
been established as of the date of the injury suffered, which 
is the earliest date possible, the veteran's claim must be 
denied. 

Since the preponderance of the evidence is against the claim 
for an effective date prior to July 13, 1995, for the 
assignment of a 10 percent rating for neuralgia paresthetica 
of the left thigh, the benefit-of-the-doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to July 13, 1995, for 
the assignment of a 10 percent rating for neuralgia 
paresthetica of the left thigh is denied. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

